DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
This Office Action is in response to the amendment in the After-Final Response filed on July 22, 2021.  As directed by the amendment, Claims 16, 40, and 41 have been amended.  Claims 21, 23, and 44-46 have been canceled.  Claims 16-20, 22, and 24-43 are allowable over the prior art.
Regarding the Office Action filed May 26, 2021:
Applicant has resolved all rejections under 35 USC 102(a)(1) and 35 USC 103.  Therefore, those rejections have been withdrawn.  See Reasons for Allowance for more details.
Any further objections or issues with the claims have been resolved in the Examiner’s Amendment below.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney of Record Samuel Cockriel on August 24, 2021.

The application has been amended as follows: 
REPLACE “yoke is configured to make” with --yoke is configured to mate-- (Claim 16, Line 11).
REPLACE “The interface of Claim 21” with --The interface of Claim 16-- (Claim 22, Line 1).
ADD --of the frame-- after “the recessed surface” (Claim 22, Line 2).
REPLACE “The interface of Claim 23” with --The interface of Claim 16-- (Claim 24, Line 1).
REPLACE “The interface of Claim 23” with --The interface of Claim 16-- (Claim 25, Line 1).
REPLACE “The interface of Claim 23” with --The interface of Claim 16-- (Claim 26, Line 1).
ADD --the-- before “headgear” (Claim 39, Line 1).
ADD --the-- before “conduit connector (Claim 39, Line 2).

Reasons for Allowance
Claims 16-20, 22, and 24-43 are allowable over the prior art.
The following is an examiner’s statement of reasons for allowance: 
Claim 16 discusses a nasal respiratory interface comprising a frame having a recessed surface extending partially around an aperture, a yoke comprising a recessed surface, a recessed wall, and a shelf, the frame comprising a recessed wall and a shelf, wherein the recessed wall of the frame is configured to mate with the recessed surface of the yoke, and the recessed wall of the yoke is configured to mate with the recessed surface of the frame, wherein the yoke is configured to be decoupled from the frame without disrupting an air path through the nasal respiratory interface.  The prior art does not anticipate and/or make obvious the claimed invention of Claim 16.
Claim 40 discusses a nasal respiratory interface comprising a frame, an aperture, a yoke, the yoke configured to couple the frame to a headgear system, the yoke comprises a recessed surface, the frame comprises a recessed wall and a shelf, the recessed wall of the frame is 
Several prior art similar to the claimed invention are discussed below.
McAuley et al. (US 2010/0000537) discusses a headgear for use with a respiratory mask.  Although McAuley has most of the particulars of Claim 16, McAuley lacks a frame that has a recessed surface and a yoke that has a recessed wall and shelf.  The yoke and frame of McAuley are of a simple design and do not have additional features on the frame and yoke that are specific to a recessed surface, wall, or shelf.  Additionally, McAuley does not disclose the recessed wall of the yoke being configured to mate with the recessed surface of the frame along with the recessed wall of the frame being configured to mate with the recessed surface of the yoke.  Adding these additional recessed features would require drastically modifying the components 22 and 42 (Fig 3).  Since the components already interlock with each other, there is no reasonable motivation to modify the design of these components which would make the device inoperable.  Therefore, McAuley does not disclose the claimed invention of Claim 16.  Regarding Claim 40, McAuley does not disclose the recessed locator or the locating projection and does not disclose these components having bias flow holes or a diffuser.  Adding these additional features would be unreasonable since the components 22 and 42 already interlock with each other.  Additionally, there is no room on these components to add the bias flow holes or diffuser.  Making room for these components would require drastically modifying the 
Siew et al. (US 2015/0328423) discusses a nasal seal for a respiratory interface.  Siew lacks the many recessed features required for both the frame and yoke in Claim 16.  Additionally, the frame 31 (Fig 2) cannot be removed without interrupting the air path of the mask.  Any attempt to remove the frame or modify the device would make the device inoperable or destroy the device.  Therefore, Siew does not disclose the claimed invention of Claim 16.  Regarding Claim 40, the frame 31c (Fig 3) surrounds the boss 31b (Fig 3).  Because of this, these cannot be considered the equivalent frame and yoke required by the claims since the yoke is not supposed to surround the aperture.  Additionally, there is no place to put the bias flow holes or diffuser.  Therefore, Siew does not disclose the claimed invention of Claim 40.
Chien et al. (US 2013/0186404) discusses a breathing mask having a mask body.  Although Chien may have more recessed features required for the frame and yoke in Claim 16, the mask body 10 (Fig 3) cannot be removed without interrupting the air path of the mask.  Any attempt to remove the mask body or modify the device would make the device inoperable or destroy the device.  Therefore, Chien does not disclose the claimed invention of Claim 16.  Regarding Claim 40, the mask body 10 surrounds bracket 20 (Figs 3-4).  Because of this, these cannot be considered the equivalent frame and yoke required by the claims since the yoke is not supposed to surround the aperture.  Additionally, there is no place to put the bias flow holes or diffuser.  Therefore, Chien does not disclose the claimed invention of Claim 40.
Veliss et al. (US 2010/0313891) discusses a respiratory mask.  Just by viewing the mask itself, it is already apparent that the aperture of Veliss is drastically different from the claimed invention since the aperture is on the side of the device, not on the front.  Although Veliss has .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN THAI-BINH KHONG whose telephone number is (571)272-1857.  The examiner can normally be reached on Monday to Thursday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BRIAN T KHONG/Examiner, Art Unit 3785                                                                                                                                                                                                        

/JAN CHRISTOPHER L MERENE/Primary Examiner, Art Unit 3773